        Case 17-20316                   Doc 204         Filed 04/09/19 Entered 04/09/19 14:52:07                       Desc Main
                                                         Document     Page 1 of 14
                                                                                                                                                                     i'.
                                                                                                                                                                     ii
                                                                                                                                                                     l':''
                                                                                                                                                                     ;'1

                                                                                                                                                                     i.i
                                                                                                                                                                     i,t
                                                                                                                                                                     ':,:i


                                                                                                                                                                 i;j
                                                                                                                                                                     ::;
  DebtorName     Kittery Point Partners, llc                                                                                                               ..    i,j;        ,       l


                                                                                                                                                           ,,r:iri
                                                                                                                                                           ,   'iii                  :




  United States Bankruptcy Court for   the:          District of   Maine                                                                                        :iili'i
                                                                                                                                                               ':i
                                                                                                                                                                                 i
                                                                                                                                                                                     i



                                                                                                                                                                liiii:
  case number:   17-20316                                                                                                *    Ctreck if this is an             'i1,.
                                                                                                                                                               ti*,,
                                                                                                                              amended filing                   ;ii;
                                                                                                                                                               '.i +l

                                                                                                                                                                 i,t,.
                                                                                                                                                                 ,:i.j
                                                                                                                                                                 :,t


 Official Form 425C                                                                                                                                             I'i              i

                                                                                                                                                                 ;i:j{::         :




                                                                                                                                                                i:,
 Monthly operating Report for small Business under chapter { {                                                                                    12t17
                                                                                                                                                                :::,
                                                                                                                                                                l:::

 Month                  March                                                                     Date report filed                          4/9/2019
                                                                                                                          Mru   /DD/TWy
 Line of business. Real Estate                                                                    NAISC code:

 fnaccordancewithtitle2S,selction 1746,of theUnitedStatesCode, ldeclgreunderpenaltyof perjury
 that I have examined the following small business monthly operating report and the accompanying
 attachments and, to the best of my knowledge, these documents are true, correct, and complete.

 Responsible party:                                or Austin

 Original signature of responsible party

 Printed name of responsible party



   ffi         L euestionnaire
     Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

                                                                                                                                ,rcs         NO      NiA


   -JlJ.**I:gst*-fjl:             -q*I9-sqe:gemt lr:-t*i-tksl :l                    flelq:*lem-q l*eJ jt-5y,gg i:_
    1. Did the business operate during the entire reporting period?                                                              ftam
    2.    Do you plan to continue to operate the busi"ness next month?                                                          *GG
    3.    Have you paid all of your bills on time?                                                                              #**                                    ii

    4.    Did you pay your employees on        time?                                                       I
                                                                                                                                *fr[6
    5.    Have you deposited all the receipts for your business into debtor in possession (DlP) accounts?                       {JSMG
    6.    Have you timely filed your tax returns and paid ali of your taxes?                                                    mmm
    7.    Have yoLi timely filed all other required government filings?                                                         ffim*
    B.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                       m**
    9.    Have you timely paid all of your insurance premiums?                                                                  Mmffi
          ff you answer Yesto any of the questions in lines 10-18, attach an explanation and label              itExhibitB.
    10. Do you have any bank accounts open other than the DIP accounts?                                                         i-3 n{               n
    11. Have you sold any assets other than inventory?                                                                          *[6*
    12. Have you sold or transferred any assets or provided services to anyone related io the DIP in any way?                   mmG
    13. Did any insurance company cancel your policy?                                                                           *M*
    14. Did you have any unusuai or significant unanticipated expenses?                                                         *Mr;
    15, Have you borrowed money from anyone or has anyone made any payments on your behalf?                                     ffiMG
    16. Has anyone made an investment in your business?                                                                         ffiMu
Official Form 425C                            Monthly Operating Report for Small Business Under Chapter   11                      page   I
                       Case 17-20316             Doc 204          Filed 04/09/19 Entered 04/09/19 14:52:07                                 Desc Main
                                                                   Document     Page 2 of 14



                                                                                                                       17-20316
            DebrorName    Kittery Point Partners' llc                                                   Case number




                                                                                                                                                                  t-l
              .   17. ilave you paid any bills you owed before you filed bankruptcy?
                                                                                     before you filed bankruptcy?
                                                                                                                                                          m       *
                  18. Have you allowed any checks to clear the bank that were issued


                          2. Summary of Cash Activity for All Accounts

                  10   Total opening balance of all accounts                                                                                       s     1,290.47
                                                                                                the end of the month in the previous
                       This amount must equal what you reported as the cash on hand at
                                                                                          as    the date of the filing of this case.
                       month. If this is your first repori, report the total cash on hand
                                                                                             of


                  20   Total cash receiPts
                       Attach a listing of all cash received forthe month and label ilExhibit
                                                                                                  c. Include all
                       casf, receivedeven if    you have  not deposited it at the bank,  collections  on
                                                                                        parties' or loans, gifts, or
                       receivables, credit card deposits, cash received from other
                       paynrents made by other parties on your behalf. Do not attach bank statements
                                                                                                               tn

                       lieu of Exhiblt C.
                       Report the total from Exhibit C here
                                                                                                                          s    32,000.00

                  a1   Total cash disbursements
                       Attach a listing of all.payments you made in the month and label itExhibit
                                                                                                     D Listthe
                                                                                               debit card
                       date paid, payee, purpose, and amount. lnclude all cash payments'
                       transactions,'checks issued even if they have not cleared the bank, outstanding
                                                                                              clear this montn'
                       checks issued before the bankruptcy was filed that were allowed to
                                               by other parties on your behalf. Do not attach bank  statements
                       and payments made
                       in lieu of Exhibit D.                                                                             -   6    5,928.94
                       Reoort the total from Exhibit D here

                  zz Net cash flow                                                                                                            .1   s    26,071.06
                       Subtract line 21 from line 20 and report the result here'
                       ihis amount may be different from what you may have calculated as net profit

                  23. Cash on hand at the end ofthe month ,
                       Add line 22 + ltne 19. Report the result here.
                                                                                                your next operating report' '
                                                                                                                                              - s 27,361.53
                        Reporl this flgure as the cash on hand at the beginning of the month on
                                                                                                                     checks that
                        This amount may not match your bank account balance because you may have outstanding
                        have not cleared the bank or deposits in transit'




                                                                                                              you filed bankruptcy but
                        Attach a list of all debts (including taxes) which you have incurred since the date
                                                                                                                   the money, the
                        have noi paid. Label it Exhibit E. lnclude the date the debt was incurred, who is owed
:1      i
                        purpose of the debt, and when the      debt is due. Report the total from Exhibit E here.
'i'j.                                                                                                                                                           0.00
                   24. Total paYables
        '
*il                           (Exhibit E)
        ,




                                                                                                                                                       page 2
             Official Form 425C                         Monthly Operating Report for Small Business Under Chapter         11
     Case 17-20316                 Doc 204          Filed 04/09/19 Entered 04/09/19 14:52:07                          Desc Main
                                                     Document     Page 3 of 14




DebtorName   Kittery Point Partners, llc                                                  case number   17-20316



.M
 W           4. Money Owed to You

         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
         have sotd. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
         ldentify who owes you money, how much is owed, and when payment is due. Report the total from
         Exhibit F here.
    25. Total receivables                                                                                                             0.00

               (Exhibit F)




    zo. What was the number of employees when ihe case was filed?

    27. What is the number of employees as of the date of this monthly repori?




             6. Professional Fees

    28   How much have you paid this month in professional fees related to this bankruptcy case?                            s         0.00

    to                                                                                                                      $   165,767.84
         How much have you paid in professional fees related to this bankruptcy case since the case was filed?

    30   How much have you paid this month in other professional fees?                                                      $         0.00

         How much have you paid in total other professional fees since filing the case?                                     $         0.00




             7. Projections

         Compare your actual cash receipts and disbursements to what you projected in the previous month.
         Projected figures in the first month shou!.d match those provided at the initial debtor interview, if any.

                                          Colunn A                    Column,B                          Column C
                                         -*.."-_
                                          Projected                   Actual              '

                                                         .....         .




                                          Copy lines 35.37'from
                                          the previous monthls
                                          report.
                                                                      Copy lines 20-22 6f
                                                                      this report.                      il;;;-,
                                          s                                                             o
    32. Cash   receipts

    33. Cash   disbursemdnts
                                                                                                   :q
         Net cash    flow

    35. Total projected cash receipts forthe    next month:

    36. Total projected cash disbursements for the next month:

    37. Total projected net cash   fl'ow for the next month:




                                         Monthly Operating Report for Small Business Under Chapter          11              page 3
Offlcial Form 425C
                            Case 17-20316               Doc 204         Filed 04/09/19 Entered 04/09/19 14:52:07                       Desc Main
                                                                         Document     Page 4 of 14



                  Debtor Name     Kitterv Point Partners, llc                                                 case numuer   !|2Q!l I


                                8.   Additional Information
                      lf.available, check the box to the left and attach copies of the following documents

                                   Bank statements for each open account (redact all but the last 4 digits of account
                                                                                                                      numbers)
                      M     38.

                      M     gg.    Bank reconciliation reports for each account.

                                                                                   (profit & loss) and/or balance sheet.
                      ffi   +0. Financial reports such as an income statement

                      m     41.   Budget, projection, orforecast reports.


                      Ll 42 Project, job costing, or work-in-progress reports.


:   ti:   .   r

' :i :l       l
'::::




                  Official Form 425C                          Monthly Operating Report for Small Business Under Chapter l1                  page   4
Case 17-20316   Doc 204   Filed 04/09/19 Entered 04/09/19 14:52:07   Desc Main
                           Document     Page 5 of 14




                                      Erhibit'B
                   Banl<   F.e   cotrciliation   - Cash ctr F{anc
                                  Yfu.e,beL/ &c            /?
Case 17-20316               Doc 204          Filed 04/09/19 Entered 04/09/19 14:52:07                                           Desc Main
                                              Document     Page 6 of 14




      j   'u
               * Bank
                America's Most Convenient      Bank@




      KITTERY POINT PARTNER                                                            Fene'                                                      1o'f 2
      DIP CASE 17-20316 DIST ME                                                        Statement Period:              Mar01 2019-Mar31 2019
      PO BOX 278                                                                       Cust Ref #:                                4364-039-74##
      KITTERY POINT ME 03905-0278                                                      Primary Account #:                                   4364




 Chapter 11 Checking
KITTERY POINT PARTNER                                                                                                           Accouni #                                   4364
DIP CASE 17-20316 DIST ME




Beginning Balance                               1,290.47                                       Average Collected Balance                                 21,980.87
Deposiis                                        2,000.00                                       lnterest Earned This Period                                     0.00
Electronic Deposits                            30,000.00                                        nterest Paid Year-to-Date
                                                                                                I                                                              0.00
                                                                                               Annual Percentage Yield Earned                                0.00%
Checks Paid                                     3,692.97                                        Days in Period                                                                    31
Electronic Payments                             2,235,97
Ending Balance                                 27,361.53




Deposits
                      ill:li:1.t   ili.aI
03/1 5                DEPOSIT                                                                                                                                 2,000.00
                                                                                                                      Subtotal:                               2,000.00
Electronic Deposits
                                                                                                                                                               lj.tr:N:i.   :.   .t:;..   :

oiroe                ;;;t;;tr,              ciESroNE             NEEDLE,                                                                                 30,000.00
                                                                              'ENDER40e0e6o0o
                                                                                                                      Subtotal:                          30,000.00
                                            *lndicates break in serial sequence or check processed electronically and listed under Electronic Payments
Checks    Paid       No. checks: s
 ''                  '''    :
                                                                                                                                                               j..i+:,-::i-jt;"\ t


03t14              4444
                   | | tu                           2,235,97                                UJ/ IY                 4444                                           393.73
                                                                                                                   4 4 4'7                                         loz.co
03112              1114                                264.50                               03t22
03111              1115                                636.21

                                                                                                                      Subtotal:                               3,692.97
Electronic Payments
                     ilr                                                                                                                                       j+,i51.:: =                :



03t11                ELECTRONIC PMT-WEB, WELLS FARGO ONLINE PMT CKF524247535PO5                                                                              2,235.97

                                                                                                                      Subtotal:                              2,235.97




02t28                                          1,290.47                                        03t14                                                   25,917.82
03i08                                         31,290.47                                        03i1 5                                                  27,917.82
03t11                                         28,418.29                                        03/'19                                                  27,524.09
                                              28,153.79                                        03122                                                   27      ,361.53
03t12

                                              ::. ili' :jrli:.                                                                              111;;-';   r,7   i:]:."   x-    ri'      ::':
            Case 17-20316      Doc 204        Filed 04/09/19 Entered 04/09/19 14:52:07                   Desc Main
                                               Document     Page 7 of 14


10:33 AM                                         Kittery Point Partners, llc
04t03t'19                                     Reconciliation Summary
                                     TDBank - DIP .... #4364, Period Ending   0313112CI19


                                                                               Mar 31. 19

                            Beginning Balance                                                 1,290.47
                                Gleared Transactions
                                  Checks and Payments - 6 items         -5,928.94
                                  Deposits and Credits - 2 items        32,000.00

                                Total Cleared Transactions                     26,071.06

                            Cleared Balance                                                  27,361.53

                                Uncleared Transactions
                                  Deposits and Gredits - 1 item                0.00

                                Total Uncleared Transactions                          0.00

                            Register Balance as of 03/31/2019                                27.361.53

                            Ending Balance                                                   27,361.53
              Case 17-20316             Doc 204          Filed 04/09/19 Entered 04/09/19 14:52:07            Desc Main
                                                          Document     Page 8 of 14


10:33 AM                                                   Kittery Point Partners,llc
04/03/1   I                                                 Reconciliation Detail
                                               TDBank - DIP .... #4364, Period Ending 03/31/2019

                          Type               Date          Num          Name           Clr   Amount           Balance
                                                                                                                  1,290.47
                Beginning Balance
                    Cleared Transactions
                      Ghecks and PaYments - 6 items
                                                                                                -2,235.97         -2,235.97
                Check                    03t0712019      1113    Wells Fargo Bank      X
                                                                                                  -636.21         -2,872.18
                Check                    03t071201s      1115    townsend energY
                                                                                                                  -3,136.68
                                         0310712019      1114    Kittery Water                    -264.50
                Check
                                         0311112019      eft     Wells Fargo Bank      X        -2,235.97
                Check
                                                                 Ceniral Maine Power              -393.73         -5,766.38
                Check                    0311812019      1116
                                                                                                                  _6 orR qr'
                                         0311812019      1117    Comcast                          -162.56
                Check
                                                                                                -5,928.94         -5,928.94
                          Total Checks and Payments

                          Deposits and Credits - 2 items
                Deposit                  03/03/201   I                                          30,000.00
                                                                                                 2,000.00
                                                                                                                 30,000.00
                                                                                                                 32,000.00
                Deposit                  0311512019
                                                                                                32,000.00        32,000.00
                          Total Deposits and Credits
                                                                                                                 26,071.06
                    Total Cleared Transactions
                                                                                                26,071.06        27,361.53
                Cleared Balance

                     Uncleared Transactions
                       Deposits and Credits - 1 item
                                                                                                      0.00               0.00
                Deposit                  0310712019
                                                                                                      0.00               0.00
                          Total Deposits and eredits

                     Total Uncleared Transactions                                                     go0               _0!0
                Register Balance as of 03/31/2019                                               ?6:07_1t9       _4,?6153_
                                                                                                26,071.06         27,361.53
                Ending Balance




                                                                                                                                ,l
                                                                                                                                ,,i

                                                                                                                                ,t:




                                                                                                                                  .i

                                                                                                                                  ili
                                                                                                                                  :i:

                                                                                                                                      li
Case 17-20316   Doc 204   Filed 04/09/19 Entered 04/09/19 14:52:07   Desc Main
                           Document     Page 9 of 14




                                   Exhibit    C


                             w
                           Expens€s     -         t

                                                      &c/7
Case 17-20316      Doc 204         Filed 04/09/19 Entered 04/09/19 14:52:07      Desc Main
                                   Document      Page 10 of 14


                                     Kittery Point Partners, llc
                                            Profit & Loss
                                              March 2019



                  Ordinary Income/Expense
                    lncome
                       Rental lncome
                      Transfer
                    Total Income
                    Expense
                      Rental expenses
                        utilitY
                      Total Rental expenses
                    Total Expense
                  Net Ordinary lncome                                30,543.00

                Net Income                                           30,543.00




                                                                                             -.;
                                                                                             ,t
                                                                                             : ,i
                        Case 17-20316   Doc 204   Filed 04/09/19 Entered 04/09/19 14:52:07                   Desc Main
                                                  Document      Page 11 of 14
                                                                                                                                       ={x
                                                                                                                                       eI  r
                                                                                                                                       ruO.<
                                                                                                                                       3P
                                                                                                                                       ,ox9.!
                                                                                                                                           O     -,*
                                                                               -{                                                          -)Tl
    ti!a                                                                       -{
                                                                                         *l                            v                   OE
        .i                                                                                                                                 oa+
    :'i
           I       a.                                                          f         $
                                                                                               v=    \/ \/ \, \/
                                                                                                     ^^nni
                                                                                                x x x<
                                                                                                                    -. 0t
                                                                                                                                           sd
                                                                                         * c* xxxxx                    o
                                                                                                                       x
                                                                                                                                           -Ul
                                                                                         (D<='                                   {         .g;=
       ai                                                                                x                             o
                                                                                                                       o         o
       ,i                                                                                o                             o
    .:,i                                                                                 3
                                                                                         a
                                                                                         o                                                 o
                                                                                                                                           o
                                                                                                                                           o
                                                                                                     (, (, (r (t                           tr
                                                                                                     JAC)O
                                                                                                     @ Oo.{    <                 (f,       r.+
                                                                                                     NN)N)N)
                                                                                                     c)<)o<f,                    o
                                                                                                     (o(o(o(o



              ,:
               !



                                                                                                     ooRx
       :i:     !
                                                                                                     9E=F
    ,, ii
  ;: !i .:.!                                                                                         i'( o 6<
::;. li r,i                                                                                          4=aF
                                                                                                      0:ay.
                                                                                                                                 z
;;i      ii
    ,:ii                                                                                                oo                       o
i'., i; i:i    I
                                                                                                        1l(o
i;i,i:                                                                                                  o<
                                                                                                        €
i:iii
I
 :l:   1:
                                                                                                        (D


I r: ,il
', i:


                                                                                                                                 o
                                                                                                                                 =
                                                                                                                                 3
                                                                                                                                 o


                                                                                                                            lo
                                                                                                                            l-



                                                                                                     {-t{-t                 I
                                                                                                     vvvv
                                                                                                     co@cDco
                                                                                                                            i


                                                                                                     ojtrro)o               I
                                                                                                                            I


                                                                                                     r(xxi                  l.:'
                                                                                                     tfclc]u                l+
                                                                                                                            I
                                                                                                                            !

                                                                                                     ::iil



                                                                               "{"       ".g i:r'    J(to)N)
                                                                                   (tl   (n i('|     o)(ocdo,
                                                                                   :I     { r\,      t\t (, O) A
                                                                                   o                 tn\ieit
                                                                                   o                 o)cDro


                                                                                                                                 @
                                                                                                                                 s!
                                                                                                                                 o
                                                                                                     's iv o rr:                 o
                                                                               L('i      :$'    $     (r (o (3 0)                o
                                                                                   :{
                                                                                   o
                                                                                          {
                                                                                         (n
                                                                                                -{   {ISOA
                                                                                                     bs-tLn
                                                                                                ^    CrS-()



                                                                                                                                       o
                                                                                                                                       S"        e
                                                                                                                                       SH
                                                                                                                                       o\        F
Case 17-20316      Doc 204          Filed 04/09/19 Entered 04/09/19 14:52:07                    Desc Main
                                    Document      Page 12 of 14



                                        Kittery Point Partners, I lc
                                             Profit & Loss
                                        January through Maich 2019

                                                                       Jan - Mar 19
                 0rdinary Income/Expense
                    lncome
                        Rental lncome                                               32,000.00
                        Transfer                                                    20,000.00

                    Total lncome                                                    52,000.00

                    Expense
                      Rental expenses
                          repairs                                        6,079.09
                          taxes                                          8,549.78
                          utilitY                                        3,291.04

                        Total Rental expenses                                       17,919.91

                        US Trustee fees                                               650.00

                    Total Expense                                                   18,569.91

                  Net   0rdinary Income                                             33,430.09

                Net lncome
Case 17-20316   Doc 204   Filed 04/09/19 Entered 04/09/19 14:52:07   Desc Main
                          Document      Page 13 of 14




                              Exhibit E
                  Balance Sheet and Income Staterlent
                               Yn.
                               rk nr,ek- 4c/7
                                              ,
                Case 17-20316     Doc 204           Filed 04/09/19 Entered 04/09/19 14:52:07                     Desc Main
                                                    Document      Page 14 of 14


10:45 AM                                             Kittery Point Partners,llc
04/03/'t 9
                                                           Balance Sheet
Accrual Basis                                              As of March 31, 2019

                                                                                  Mar 31, 19
                                                                                                                             iii

                           ASSETS                                                                                            :i
                                Current Assets                                                                               ii
                                  Checking/Savings                                                                           it
                                    TDBank - DIP ."' #4364                                      !}31,Y
                                  Total CheckinglSavings
                                                                                         -      27,361.53
                                                                                                                             iii
                                                                                                                             ;il


                                                                                                                             iii
                                                                                                27,361.53
                                Total Current Assets                                                                         il;

                                Fixed Assets
                                                                                                48,859.53
                                  lmprov - Carriage House (#10)
                                  lmprovements' Bungalow (#10)                            3,21    1   ,455.1 8
                                                                                               323,400.00
                                  Real Estate (Lot #10)

                                Total Fixed Assets                                         3,583,714.71

                                Other Assets
                                         from Enright/ SYsto ($600k                            600,000.00
                                  Due
                                                                                               600,000.00
                                Total Other Assets
                            TOTAL ASSETS                                                   4,211,076.24

                            LIABILITIES & EQUITY
                                Liabilities
                                   Long Term Liabilities
                                     LT Notes Payabte
                                       Bayview                                      550,000.00
                                       Wells Fargo                                  421,932.73
                                       LT Notes Payable'Other                     _M!9!
                                                                                                976,404.67
                                     Total LT Notes PaYable
                                                                                                976,404.67
                                   Total Long Term Liabilities
                                                                                                976,404.67
                                Total Liabilities

                                EquitY
                                   Capital - J&T Austin
                                                                                  1,191 ,557.84
                                     CaPital - Construction
                                     Capital - J&T Austin - Other                 1,435,254.31
                                     Capital - TDBaik (1031)                         90,421.97
                                     Opening Balance EquitY                         323,400.00
                                     Personal Checking account                    11!,i4!3J
                                                                                             4,518,449.43
                                   Total CaPital - J&T Austin
                                                                                                  13,914.32
                                   Members EquitY
                                                                                           -1 ,331  ,122.27
                                   Retained Earnings
                                                                                                  33,430.09
                                   Net lncome
                                                                                               3,234,671.57
                                 Total Equity
                                                                                             4.2',11.076.24
                           " TOTAL LIABILITIES & EQUITY
